' PROVOSTY, J.
Motion is made to dismiss the appeal on the ground that all parties to the record below and having an interest in maintaining the judgment have not been made parties to the appeal. The appeal is from a judgment homologating the final account of the administrator of the succession, and was taken by petition during vacation, by an opponent whose claim to be a creditor had been rejected. The parties below were the administrator, a number of creditors whose claims were ordered to be paid, the Austrian consul, representing absent heirs, and the opponent.
The succession being amply solvent, the opponent would have been without interest to oppose the payment of the claims of the other creditors, and, as a matter of fact has not done so, and were the appellant successful on the present appeal, the claims of those other creditors would not be affected. Those other creditors, therefore, were without interest in the appeal, and were in consequence properly left out. Denegre v. Mushet, 46 La. Ann. 90, 14 South. 348.
But the heirs, represented by the Austrian consul, have an interest in the maintenance of the judgment rejecting opponent’s claim. They therefore should have been cited through their said representative. Succession of Treadwell, 38 La. Ann. 260; Succession of Rhea, 33 La. Ann. 369.
Appeal dismissed.